DETAILED ACTION
This Office Action is in response to the amendment filed on 8/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The amendment filed on 8/13/2021, responding to the Office action mailed on 5/13/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1 - 6 and 8 - 20.
Allowable Subject Matter
Claims 1 - 6 and 8 - 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: each of the first, second, and third memory cells comprises a control gate, a first dielectric stack between a first portion of the control gate and the respective portion of the semiconductor, an access gate coupled to the control gate and between the first dielectric stack and the second dielectric stack wherein the first dielectric stack and the second dielectric stack above and below the access gate vertical to the surface of the respective portion of the semiconductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        August 18, 2021